410 F.2d 761
Albert G. BEATTIE, Appellant,v.Louis S. NELSON, Warden, James W. L. Park, Administrator,San Quentin Prison, Appellees.
No. 22429.
United States Court of Appeals Ninth Circuit.
May 27, 1969.

Albert G. Beattie, pro per.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Louise H. Renne, Deputy Attys.  Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
The District Court, in the exercise of its discretion, denied appellant leave to file a civil rights complaint in forma pauperis.  This appeal was taken from that order.  Thus the merits of appellant's claims have never been reached.


2
We are satisfied from the record and the reasons assigned by the court in its order that its action did not constitute abuse of discretion.


3
Affirmed.